DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/10/2012 was filed after the mailing date of the Notice of Allowance on 01/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claim 2-3 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to expressly teach and/or fairly suggest a curable composition which is required to comprise a bifunctional polymerizable compound which is 70 mass % or higher with respect to all polymerizable compounds in the composition and is required to include a bifunctional polymerizable compound having two polymerizable ethylenically unsaturated bonds and in which the number of linking atoms linking the ethylenically unsaturated bonds to each other is 6 or less in combination with a bifunctional compound in which the number of atoms linking two polymerizable groups to each other is 2 or less, wherein both have boiling points of 230 deg. C or higher at 101,325 Pa and the content of the bifunctional polymerizable compound that does not include an alicyclic structure and aromatic structure in which the number of atoms linking the two polymerizable groups to each other is 3 or more is contained in an amount of 30 mass% or less with respect to the content of all the polymerizable compounds included in the curable composition for imprinting.   Nor does the prior art, alone or in combination, set forth a pattern forming method comprising applying said curable composition to a substrate or mold and irradiating with light in a state where said curable composition is interposed between the mold and the substrate.  Nor does the prior art, alone or in .        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc